DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on July 8, 2022.
Claims 1, 5-8, 10, 12, 13 and 15 have been amended.
Claims 17-20 have been added.
Claims 1-20 have been examined and are pending.

Response to Amendments
In view of Applicants' amendments, the objection to the claims is withdrawn.

Response to Arguments
Applicants have argued that Abzarian fails to disclose the amended limitation "manage a service in association with a device type, the device type indicating a type of device capable of using the service;" as recited by claim 1. Citing paragraphs [0017] and [0033] of Abzarian, Applicants specifically argued "Thus, Abzarian discloses a license class including various types of devices. However, Abzarian is completely silent on the license class indicating whether a type of device is capable of using a software product 120." (Remarks, page 9)
Examiner respectfully disagrees. Applicants appear to be drawing a distinction between a device type capable of using a service, and a license class "specifying which hardware software product 120 may be activated on..." [0017]. However, paragraph [0035] of Abzarian teaches that activation is equivalent to utilization: "Activation of software product 120 allows the user to fully utilize the software product 120." [0035]

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, 11, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100319072 A1 - hereinafter "Abzarian".

With respect to claim 1, Abzarian teaches,
An information processing system including at least one server and one or more devices communicable with the server through a network, the information processing system comprising circuitry configured to: - "FIG. 1 shows an implementation of an environment 100 comprising a supplier 102 and a licensing entity 104 coupled together by a network 106, with supplier 102 communicating a package 108 to licensing entity 104." [0012]. "Supplier 102 is a manufacturer, creator, producer, integrator, distributor, or refurbisher of a plurality of computing systems or devices 110." [0013]. "Licensing entity 104 determines if computing devices 110 are permitted to utilize software product 120, described further below. In an implementation, licensing entity 104 comprises a single computing device, i.e., a server computing device (not shown)." [0018]
manage a service in association with a device type, the device type indicating a type of device capable of using the service; - "Each computing system 110 further comprises a software product 120 (service) having a license 122 and a licensing engine 124 associated therewith. License 122 belongs to a license class (device type) specifying which hardware software product 120 may be activated on, described further below. Software product 120 resides on a memory 126. In a further implementation, software product 120 is a software service." [0017]. "Activation of software product 120 allows the user to fully utilize the software product 120." [0035] "The license classes comprises, but is not limited to, a refurbished low end PCs license, a refurbished high end PCs license, a mobile phones license, a netbook license, and a low-cost PCs license." [0033] "Licensing entity 104 determines if computing devices 110 are permitted to utilize software product 120 (service), described further below." [0018]. "At step 406, licensing entity 104 categorizes each computing system 110 into a respective license class." [0032].
manage the devices in association with the device type, - "At step 406, licensing entity 104 categorizes each computing system 110 into a respective license class (device type)." [0032]; the devices each being a target device to which a license is to be allocated; and - "FIG. 7 shows a method 700 of determining if computing system 110a (target device) is permitted to utilize license 122 of software product 120." [0037]
determine whether an allocation of the license of the service to the target device is permitted - "FIG. 7 shows a method 700 of determining if computing system 110a is permitted to utilize license 122 of software product 120." [0037]; by comparing a device type associated with the target device to which the license is to be allocated with the device type associated with the service. - "At step 714, licensing entity 104 then compares the license class (device type) that computing system 110a (target device) is assigned to via system identifier 112 with the licensing class of license 122." [0044]; Fig. 7 "Each computing system 110 further comprises a software product 120 having a license 122 and a licensing engine 124 associated therewith. License 122 belongs to a license class specifying which hardware software product 120 may be activated on, described further below." [0017]. "If the license class of computing system 110a is the same as the license class of license 122, at step 716, computing system 110a is allowed to utilize software product 120. However, if the license class of computing system 110a is not the same as the license class of license 122, at step 718, computing system 110a is not allowed to utilize software product 120." [0044]; Fig. 7

With respect to claim 8, Abzarian teaches,
A server communicable with one or more devices through a network, the server comprising circuitry configured to: 
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 15, Abzarian teaches,
A method of controlling license assignment performed by at least one server communicable with one or more devices through a network, the method comprising:
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 16, Abzarian teaches,
A non-transitory computer-readable medium storing a program that causes a computer for controlling a server communicable with one or more devices through a network to perform the method of claim 15.
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claims 2 and 9, Abzarian teaches,
wherein the circuitry is further configured to, after selection of the target device, determine whether the allocation of the license of the service to the target device is permitted. - "At step 714, licensing entity 104 then compares the license class that computing system 110a (target device) is assigned to via system identifier 112 with the licensing class of license 122. If the license class of computing system 110a is the same as the license class of license 122, at step 716, computing system 110a is allowed to utilize software product 120. However, if the license class of computing system 110a is not the same as the license class of license 122, at step 718, computing system 110a is not allowed to utilize software product 120." [0044]; Fig. 7

With respect to claims 4 and 11, Abzarian teaches,
wherein the circuitry is further configured to enable selection of the target device from one or more devices to which the license of the service can be allocated. - "Licensing entity 104 determines if computing devices 110 are permitted to utilize software product 120, described further below." [0018]. "FIG. 7 shows a method 700 of determining if computing system 110a (target device) is permitted to utilize license 122 of software product 120 (service)." [0037]

With respect to claims 17, 19 and 20, Abzarian teaches,
wherein the device type corresponds with at least one of...an information processing apparatus. - "The license classes comprises, but is not limited to, a refurbished low end PCs license, a refurbished high end PCs license, a mobile phones license, a netbook license, and a low-cost PCs license." [0033]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100319072 A1 - hereinafter "Abzarian", in view of US 5671412 A - hereinafter "Christiano".

With respect to claims 3 and 10, Abzarian does not explicitly teach,
wherein the circuitry is further configured to, based on a determination result indicating that the allocation of the license of the service is not permitted, notify a reason why the allocation of the license of the service is not permitted.
However, in analogous art for software licensing, Christiano teaches:
"An improved software license management system in accordance with the present invention is disclosed." (Abstract)
"In step 268, the status of the request is output by the diagnostic process. This status can be the normal license status returned by the license server, such as "granted" or "denied". If "denied", this status can include the reason for the denial, such as all the licenses are currently in use, the client is node-locked from the license, or the client's metered license time has been depleted." (col. 25:51-57; Fig. 14)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Abzarian with Christiano's teachings because doing so would provide Abzarian's system with increased flexibility when managing software licenses, as suggested by Christiano (col. 5:3-11).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100319072 A1 - hereinafter "Abzarian", in view of WO 2019159690 A1 - hereinafter "Hiratsuka".

With respect to claims 5 and 12, Abzarian does not explicitly teach,
wherein the circuitry is further configured to display a license allocation screen in which a combination of the service and the device to which the allocation of the license of the service is not permitted is grayed out.
However, in analogous art for software licensing, Hiratsuka teaches:
"In the window 721, a menu of functions that can be used in the electronic device 23 is displayed. In this example, three functions of 4K, MPEG-HD, and High Frame Rate are displayed. Among them, for 4K and MPEG-HD, the license has been activated at this time, and it is shown that DeActivate is possible. On the other hand, High Frame Rate is grayed out, indicating that the license is invalidated." (page 17:7-10; Fig. 32)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Abzarian with Hiratsuka's teachings because doing so would provide Abzarian's system with the ability to facilitate the identification of licensed functions and unlicensed functions, as suggested by Hiratsuka (page 17:7-10; Fig. 32).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100319072 A1 - hereinafter "Abzarian", in view of WO 2006028279 A1 - hereinafter "Kobayashi".

With respect to claims 6 and 13, Abzarian does not explicitly teach,
wherein the circuitry is further configured to enable a number of devices to which the license of the service is to be allocated to be...specified collectively regardless of the device type. 
However, in analogous art for software licensing, Kobayashi teaches:
"In Fig. 5, a product registration screen 501 includes application information 502 concerning an application to be registered, a selected product type 503, a product name input box 504, a product code input box 505, a number-of-licensed-device input box 506, ..." (page 7, last paragraph).
"After checking the details of the application to be registered in this screen, the operator of the sales company inputs the product name, the product code, the number of devices to be- licensed, the license period, the license count information, and the maintenance contract information, and then presses the register button 521." (page 8, second paragraph).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Abzarian with Kobayashi's teachings because doing so would provide Abzarian's system with the ability to enhance the efficient management of sales of software applications, as suggested by Kobayashi (page 20, paragraph 4).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100319072 A1 - hereinafter "Abzarian", in view of US 20150169849 - hereinafter "Takemoto".

With respect to claims 7 and 14, Abzarian does not explicitly teach the following limitations which, in analogous art for software licensing, are taught by Takemoto.
For example, Takemoto teaches:
display, based on a tenant that requests allocation of the license, a license allocation screen; receive the allocation of the license of the service from a list of a plurality of types of devices associated with the tenant, the tenant being a unit in which a tenant administrator manages various devices; and - "The user terminal 1202 is a client terminal 1011 or the like operated by a user such as the administrator." [0199]. Client terminal 1011 is within an office (tenant) - Fig. 1. "The administrator operates the user terminal 1202 to access the portal service application 1111. Then, a service administration screen as illustrated in FIG. 25 is received from the portal service application 1111." [0296]. "The machine type and machine number of the license information is displayed on the service administration screen illustrated in FIG. 25. Further, all machine type and machine numbers of the apparatuses registered so as to have the license can be searched using the service administration screen illustrated in FIG. 25." [0300]; Fig. 25
manage, for each tenant, the service and the device type that can use the service in association with each other, based on the received allocation of the license. - "The machine type and machine number of the license information is displayed on the service administration screen illustrated in FIG. 25. Further, all machine type and machine numbers of the apparatuses registered so as to have the license can be searched using the service administration screen illustrated in FIG. 25. Therefore, it is possible to search the license associated with a specific machine type and machine number which cannot be checked using a view screen." [0300]; Fig. 25
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Abzarian with Takemoto's  teachings because doing so would provide Abzarian's system with the ability to facilitate the management of software licenses, as suggested by Takemoto [0007-0008].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100319072 A1 - hereinafter "Abzarian", in view of US 20100318967 - hereinafter "Bhatia", in view of US 20190073205 A1 - hereinafter "Matsui".

With respect to claim 18, Abzarian does not explicitly teach,
wherein the service is included in a package, and the circuitry is further configured to: manage a service definition of the package, the service definition including 
However, in the analogous field of software deployment, Bhatia teaches:
"In one embodiment, each of deployment packages 204-206 includes files or data for downloading to client device 202 as part of an application deployment." [0036]
"In the illustrated example, deployment package includes a deployment manifest 220 (service definition), an application manifest 222, one or more supplemental deployment action (SDA) components 224, and one or more application files 226. Each of these components may comprise one or more files, including executable, binary or text files. In one implementation, each of deployment manifest 220, application manifest 222, and SDA components 224 include content in a structured markup format, such as eXtensible markup language (XML)." [0037]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Abzarian with Bhatia's teachings because doing so would provide Abzarian's system with the ability to facilitate supplementary deployment actions in conjunction with deployment of an application, as suggested by Bhatia (Abstract).
Abzarian does not explicitly teach the service definition including a name, a uniform resource locator (URL), and the device type.
However, in the analogous field of software licensing, Matsui teaches:
"Typically, each software product is an application program installed in a device in order to expand a function of the device." [0024]
"FIG. 6 illustrates a configuration example of a product information table (service definition). A product information table 110 illustrated in the drawing is stored on a product information memory in an information management server. The product information table 110 substantially includes product basic information 112 and product configuration information 114. The product basic information 112 includes a product ID (name), a version, the year, month, and day of release, a target device type list, and the like for each product. The target device type list is information for specifying one or plural device types that may serve as an installation destination of the product, and specifically, includes one or plural device type IDs. The product basic information 112 includes a Uniform Resource Locator (URL) 116 of an installer file." [0057]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Abzarian and Bhatia with Matsui's teachings because doing so would provide Abzarian/Bhatia's system with the ability to reduce the burden of users in managing a large number of software products, as suggested by Matsui [0091].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192